Filing Date: 10/27/2020
Claimed Priority Date: 03/31/2020 (PRO 63/002,792) 
Applicants: Ju et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 01/14/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group II invention (directed to a method of manufacturing a semiconductor structure), in the reply filed on 01/14/2022, is acknowledged. Applicant cancelled claims 1-9, added new claims 21-29, and indicated that claims 10-29 read on the elected Group invention. The examiner agrees. Accordingly, pending in this application are claims 10-29. 

Drawings
The drawings filed on 01/14/2022 have been accepted and entered by the Examiner.
EXAMINER’S AMENDMENT


This application is in condition for allowance, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Method for Manufacturing a FinFET Device with a Backside Power Rail and a Backside Self-Aligned Via by Etching an Extended Source Trench--.

Allowable Subject Matter






Claims 10-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, the prior art of record fails to disclose or suggest a method comprising: etching a source trench and a drain trench into the first fin adjacent the gate spacers, wherein the source and the drain trenches do not reach the second semiconductor layer; forming an etch mask that covers the drain trench and exposes the source trench; etching the first fin through the etch mask, thereby extending the source trench through the second semiconductor layer and into the first semiconductor layer; and epitaxially growing a fourth semiconductor layer in the source trench and partially filling the source trench, wherein the fourth semiconductor layer extends from 
Regarding claim 17, the prior art of record fails to disclose or suggest a method comprising: etching a source trench and a drain trench into the first fin adjacent the gate spacers, wherein the drain trench does not expose the silicon germanium layer, and wherein the source trench extends through the second silicon layer and the silicon germanium layer and into the first silicon layer; epitaxially growing a third silicon layer in the source trench and partially filling the source trench, wherein the third silicon layer extends from the first silicon layer to the second silicon layer; and epitaxially growing a source feature from the second and the third silicon layers in the source trench and a drain feature from the second silicon layer in the drain trench.
Regarding claim 21, the prior art of record fails to disclose or suggest a method comprising: etching source/drain trenches into the fin adjacent the gate spacers, wherein the source/drain trenches do not reach the second semiconductor layer; forming an etch mask that covers one of the source/drain trenches and exposes the other one of the source/drain trenches; etching the fin through the etch mask, thereby extending the other one of the source/drain trenches through the second semiconductor layer and into the first semiconductor layer; epitaxially growing a fourth semiconductor layer in the other one of the source/drain trenches, wherein the fourth semiconductor layer partially fills the other one of the source/drain trenches, wherein the fourth semiconductor layer comprises a semiconductor material that is different from the second semiconductor material; removing the etch mask; and epitaxially growing a fifth semiconductor layer in the source/drain trenches.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Examiner’s comments: The closest priort art (e.g., Morrow et al., US2019/0259699; or Bowonder et al., US2020/0105759) discloses methods of manufacturing FinFET devices with a buried contact to a backside power rail through a step of etching of a deep source/drain trench, similar to the instant inventions. However, the prior art fails to disclose the sequences of process steps identified in the claims supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose methods generally directed to the manufacturing of FinFET devices having a buried contact to a backside power rail, and having some process steps similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814